Citation Nr: 1326259	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-16 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for tinea versicolor.



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has likely had tinea versicolor since military service


CONCLUSION OF LAW

The Veteran has tinea versicolor that is the result of disease incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran claims an in-service onset of tinea versicolor, followed by a more recent increase in symptoms.  Specifically, the Veteran reported noticing pigment changes in the skin of her chest, shoulders, neck, and behind her ears during her service in Kuwait.  See Veteran's November 2009 Statement.  Additionally, private 

treatment records dated in March 2009 show the Veteran's complaints of a rash on her chest intermittently for five years with a recent increase in severity as it has spread up her neck.

The record contains a diagnosis of tinea versicolor.  The symptoms of tinea versicolor (skin rash) are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

While no skin condition was noted in service, the Veteran has provided lay evidence of an in-service onset.  In addition to being competent to provide lay evidence regarding her current symptoms, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran's statements regarding an in-service onset of skin rash to be credible.  Following service, as she was seeking treatment for her skin condition from a private care provider, she had a strong motive to tell the truth in order to receive proper care.  The Board notes that the Veteran's reported history to her private dermatologist predates her claim for benefits.  Thus, the Board finds lay evidence supports a finding of continued problems with skin rash symptoms dating back to service.  Although her problem has apparently been intermittent, worse during hot summer weather, this regularly recurring problem appears to have started during her active duty service.  This conclusion is consistent with her credible account of the onset and continuation of the disease process.

Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for tinea versicolor is warranted.



      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinea versicolor is granted.




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


